DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3 and 5-7, the prior art failed to disclose or reasonably suggest the claimed method of producing a light-emitting element particularly characterized by the luminescent layer having a first surface facing away from the first substrate and a second surface facing the first substrate; forming a convex-concavo structure in the first surface; forming a first electrode on the first surface; forming a first inorganic film on the convex-concavo structure and the first electrode.
Regarding claim 4, the prior art failed to disclose or reasonably suggest the claimed method of producing a light-emitting element particularly characterized by the forming of the second inorganic film including: forming a first insulating layer on the second surface and the wall surface and the bottom surface of the first isolation trench, forming a metal layer on the first insulating layer, and forming a second insulating layer on the metal layer.
Regarding claims 8-10, the prior art failed to disclose or reasonably suggest the claimed method of producing a light-emitting element particularly characterized by forming an electrode on the second surface before the forming of the first isolation trench after the exposure of the second surface; removing a part of the second 
Regarding claims 11-12, the prior art failed to disclose or reasonably suggest the claimed method of producing a light-emitting element particularly characterized by forming a luminescent layer on a first substrate; forming a first convex-concavo structure on a first surface of the luminescent layer; forming a first electrode on the convex-concavo structure; forming a first inorganic film on the convex-concavo structure; detachably joining a second substrate to the first inorganic film; removing the first substrate and exposing a second surface which faces away from the first surface; forming a second electrode on the second surface; forming a first isolation trench via the second surface using the first inorganic layer as an etch stop; forming a second inorganic film on the second surface and coating all surfaces of the isolation trench.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896